 

Exhibit 10.2

 

HUDSON HIGHLAND GROUP, INC.

RESTRICTED STOCK AWARD AGREEMENT

 

RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) made as of the [DAY]th day of
[MONTH], [YEAR], by and between HUDSON HIGHLAND GROUP, INC., a Delaware
corporation (the “Company”) and FIRST NAME LAST NAME (the “Grantee”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Hudson Highland Group, Inc. Long Term Incentive Plan
(the “Plan”), the Company desires to grant to the Grantee and the Grantee
desires to accept an award of shares of common stock, $.001 par value, of the
Company (the “Common Stock”) upon the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Award. Subject to the terms and conditions set forth herein, the Company
hereby awards the Grantee [RESTRICTED STOCK AWARDS] shares of Common Stock at a
purchase price per share of $[PRICE] (the “Restricted Stock”).

 

2. Restrictions; Vesting. Except as otherwise provided herein, the Restricted
Stock may not be sold, transferred, pledged, encumbered, assigned or otherwise
alienated or hypothecated, if at all, until such shares of Restricted Stock have
vested in accordance with the following schedule based upon the number of full
years of the Grantee’s continuous employment with the Company or an affiliate
(as defined below) of the Company following the date of this Agreement. As used
in this Agreement, the term “affiliate” means an affiliate of the Company within
the meaning of Rule 405 under the Securities Act of 1933, as amended.

 

Full Years of Continuous

Employment

--------------------------------------------------------------------------------

          

Incremental

Percentage of

Vested

Restricted Stock

--------------------------------------------------------------------------------

   

Cumulative

Percentage of

Vested

Restricted Stock

--------------------------------------------------------------------------------

 

Less than 1 

                        %            %

1 

                        %            %

2 

                        %            %

3 

                        %            %

[4]

                        %            %

 

If any fractional shares would result from the strict application of the
incremental percentages set forth above, then the actual number of shares of
Restricted stock that vest on any specific date will cover only the full number
of shares determined by rounding the number of shares to be issued from the
strict application of the incremental percentages set forth above to the nearest
whole number.

 



--------------------------------------------------------------------------------

3. Evidence of Restricted Stock. The shares of Restricted Stock awarded under
this Agreement initially will be evidenced by book entries on the Company’s
stock transfer records. If and when the shares of Restricted Stock vest pursuant
to Section 2 and the restrictions imposed by Section 2 terminate, the Company
will deliver to the Grantee one or more stock certificates for the appropriate
number of shares, free of any restrictions imposed under this Agreement.

 

4. Tax Withholding. Notwithstanding anything herein to the contrary,
certificates for shares of Restricted Stock that have vested shall not be
delivered to the Grantee unless and until the Grantee has delivered to the
Executive Vice President, Human Resources of the Company, at its corporate
headquarters in New York, New York, cash payment, if any, deemed necessary by
the Company to enable it to satisfy any federal, foreign or other tax
withholding obligations with respect to the shares of Restricted Stock that have
vested (the “Tax Amount”) (unless other arrangements acceptable to the Company
in its sole discretion have been made). Notwithstanding anything herein to the
contrary, in the event that a Grantee has not satisfied the conditions outlined
in the immediately preceding sentence within twenty (20) days after the shares
of Restricted Stock have vested, the Company may (but shall not be required to),
in its sole discretion, at any time by notice to the Grantee, choose to satisfy
the conditions outlined in the immediately preceding sentence by unilaterally
revoking the Grantee’s right to receive that number of shares of Restricted
Stock that have vested with an aggregate value equal to 150% of the Tax Amount.
For purposes of the preceding sentence, each share of Restricted Stock shall be
deemed to have a value equal to the average closing price of a share of the
Common Stock on the Nasdaq National Market (or such other U.S. exchange or
market on which the Common Stock is then primarily traded) on the five (5)
trading days up to and including the date of vesting. The Company may from time
to time change (or provide alternatives to) the method of tax withholding on the
Restricted Stock granted hereunder by notice to the Grantee, it being understood
that from and after such notice the Grantee will be bound by the method (or
alternatives) specified in any such notice. The Company (in its sole and
absolute discretion) may permit all or part of the Tax Amount to be paid with
shares of Common Stock that have been owned by the Grantee for at least six
months, or in installments (together with interest) evidenced by the Grantee’s
secured promissory note.

 

5. Termination of Employment. If the Grantee’s employment or service with the
Company or its affiliates is terminated for any reason other than death or
disability, then the shares of Restricted Stock that have not yet become fully
vested in accordance with Section 2 will automatically be forfeited by the
Grantee (or the Grantee’s successors) and any book entry with respect thereto
will be canceled. If the Grantee’s employment terminates by reason of the
Grantee’s death, then the shares of Restricted Stock that have not yet become
fully vested in accordance with Section 2 will automatically become fully vested
and the restrictions imposed upon the Restricted Stock by Section 2 will be
immediately deemed to have lapsed.

 

6. Voting Rights; Dividends and Other Distributions.

 

(a) While the Restricted Stock is subject to restrictions under Section 2 and
prior to any forfeiture thereof, the Grantee may exercise full voting rights for
the Restricted Stock registered in his name.

 

2



--------------------------------------------------------------------------------

(b) While the Restricted Stock is subject to the restrictions under Section 2
and prior to any forfeiture thereof, the Grantee shall be entitled to receive
all dividends and other distributions paid with respect to the Restricted Stock.
If any such dividends or distributions are paid in shares of Common Stock, then
such shares shall be subject to the same restrictions as the shares of
Restricted Stock with respect to which they were paid.

 

(c) Subject to the provisions of this Agreement, the Grantee shall have, with
respect to the Restricted Stock, all other rights of holders of Common Stock.

 

7. Securities Law Restrictions. Notwithstanding anything herein to the contrary,
shares of Restricted Stock shall not be issued hereunder if, in the opinion of
counsel to the Company, such exercise and/or issuance may result in a violation
of federal or state securities laws or the securities laws of any other relevant
jurisdiction.

 

8. Change in Control. Effective upon a Change in Control (as defined below), the
shares Restricted Stock will fully vest and the restrictions imposed upon the
Restricted Stock by Section 2 will be immediately deemed to have lapsed. For
purposes hereof, the term “Change in Control” shall be deemed to occur if (a)
there shall be consummated (1) any consolidation, merger or reorganization
involving the Company, unless such consolidation, merger or reorganization is a
“Non-Control Transaction” (as defined below) or (2) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Company; (b) the stockholders of the
Company shall approve any plan or proposal for liquidation or dissolution of the
Company; (c) any person (as such term is used in Section 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), shall
become the beneficial owner (within the meaning of Rule 13d-3 under the Exchange
Act) of more than 50% of the combined voting power of the Company’s then
outstanding voting securities other than pursuant to a plan or arrangement
entered into by such person and the Company; or (d) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the entire Board shall cease for any reason to constitute a majority thereof
unless the election, or the nomination for election by the Company’s
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period or who were so approved. A “Non-Control Transaction” shall mean a
consolidation, merger or reorganization of the Company where (a) the
stockholders of the Company immediately before such consolidation, merger or
reorganization own, directly or indirectly, at least a majority of the combined
voting power of the outstanding voting securities of the corporation resulting
from such consolidation, merger or reorganization (the “Surviving Corporation”);
(b) the individuals who were members of the Board immediately prior to the
execution of the agreement providing for such consolidation, merger or
reorganization constitute at least 50% of the members of the board of directors
of the Surviving Corporation, or a corporation directly or indirectly
beneficially owning a majority of the voting securities of the Surviving
Corporation; and (c) no person (other than (1) the Company, (2) any subsidiary
of the Company, (3) any employee benefit plan (or any trust forming a part
thereof) maintained by the Company, the Surviving Corporation or any subsidiary,
or (4) any person who, immediately prior to such consolidation, merger or
reorganization, beneficially owned more than 50% of the combined voting power of
the Company’s then outstanding voting securities) beneficially owns more than
50% of the combined voting power of the Surviving Corporation’s then outstanding
voting securities.

 

3



--------------------------------------------------------------------------------

9. No Employment Rights. Nothing in this Agreement shall give the Grantee any
right to continue in the employment of the Company or any affiliate of the
Company, or interfere in any way with the right of the Company or any affiliate
of the Company to terminate the employment of the Grantee.

 

10. Plan Provisions. The provisions of the Plan shall govern if and to the
extent that there are inconsistencies between those provisions and the
provisions hereof. The Grantee acknowledges receipt of a copy of the Plan prior
to the execution of this Agreement.

 

11. Administration. The Committee will have full power and authority to
interpret and apply the provisions of this Agreement and act on behalf of the
Company and the Board in connection with this Agreement, and the decision of the
Committee as to any matter arising under this Agreement shall be binding and
conclusive as to all persons.

 

12. Binding Effect; Headings. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. The subject headings of Sections of this Agreement are
included for the purpose of convenience only and shall not affect the
construction or interpretation of any of its provisions. All references in this
Agreement to “$” or “dollars” are to United States dollars.

 

13. Employee Handbook and Arbitration Agreements. As a material inducement to
the Company to grant this award of Restricted Stock and to enter into this
Agreement, the Grantee hereby expressly agrees to (a) comply with and abide by
the terms and conditions of, and rules relating to, such Grantee’s employment
with the Company or an affiliate set forth in the applicable employee handbook
and (b) be bound by the terms and provisions of any arbitration or similar
agreement to which the Grantee is or becomes a party with the Company or an
affiliate.

 

14. Confidentiality, Non-Solicitation and Work Product Assignment. As a material
inducement to the Company to grant this award of Restricted Stock and enter into
this Agreement, the Grantee hereby expressly agrees to be bound by the following
covenants, terms and conditions:

 

(a) Definition. “Confidential Information” consists of all information or data
relating to the business of the Company, including but not limited to, business
and financial information; new product development and technological data;
personnel information and the identities of employees; the identities of clients
and suppliers and prospective clients and suppliers; client lists and potential
client lists; development, expansion and business strategies, plans and
techniques; computer programs, devices, methods, techniques, processes and
inventions; research and development activities; trade secrets as defined by
applicable law and other materials (whether in written, graphic, audio, visual,
electronic or other media, including computer software) developed by or on
behalf of the Company which is not generally known to the public, which the
Company has and will take precautions to maintain as confidential, and which
derives at least a portion of its value to the Company from its confidentiality.
Additionally, Confidential Information includes information of any third party
doing business with the Company (actively or prospectively) that the Company or
such third party identifies as being confidential. Confidential Information does
not include any information that is in the

 

4



--------------------------------------------------------------------------------

public domain or otherwise publicly available (other than as a result of a
wrongful act by the Grantee or an agent or other employee of the Company). For
purposes of this Section 14, the term “the Company” also refers to each of its
officers, directors, employees and agents, all subsidiary and affiliated
entities, all benefit plans and benefit plans’ sponsors and administrators,
fiduciaries, affiliates, and all successors and assigns of any of them.

 

(b) Agreement to Maintain the Confidentiality of Confidential Information. The
Grantee acknowledges that, as a result of his/her employment by the Company,
he/she will have access to such Confidential Information and to additional
Confidential Information which may be developed in the future. The Grantee
acknowledges that all Confidential Information is the exclusive property of the
Company, or in the case of Confidential Information of a third party, of such
third party. The Grantee agrees to hold all Confidential Information in trust
for the benefit of the owner of such Confidential Information. The Grantee
further agrees that he/she will use Confidential Information for the sole
purpose of performing his/her work for the Company, and that during his/her
employment with the Company, and at all times after the termination of that
employment for any reason, the Grantee will not use for his/her benefit, or the
benefit of others, or divulge or convey to any third party any Confidential
Information obtained by the Grantee during his/her employment by the Company,
unless it is pursuant to the Company’s prior written permission.

 

(c) Return of Property. The Grantee acknowledges that he/she has not acquired
and will not acquire any right, title or interest in any Confidential
Information or any portion thereof. The Grantee agrees that upon termination of
his/her employment for any reason, he/she will deliver to the Company
immediately, but in no event later that the last day of his/her employment, all
documents, data, computer programs and all other materials, and all copies
thereof, that were obtained or made by the Grantee during his/her employment
with the Company, which contain or relate to Confidential Information and will
destroy all electronically stored versions of the foregoing.

 

(d) Disclosure and Assignment of Inventions and Creative Works. The Grantee
agrees to promptly disclose in writing to the Company all inventions, ideas,
discoveries, developments, improvements and innovations (collectively
“Inventions”), whether or not patentable and all copyrightable works, including
but limited to computer software designs and programs (“Creative Works”)
conceived, made or developed by the Grantee, whether solely or together with
others, during the period the Grantee is employed by the Company. The Grantee
agrees that all Inventions and all Creative Works, whether or not conceived or
made during working hours, that: (1) relate directly to the business of the
Company or its actual or demonstrably anticipated research or development, or
(2) result from the Grantee’s work for the Company, or (3) involve the use of
any equipment, supplies, facilities, Confidential Information, or time of the
Company, are the exclusive property of the Company. The Grantee hereby assigns
and agrees to assign all right, title and interest in and to all such Inventions
and Creative Works to the Company. The Grantee understands that he/she is not
required to assign to the Company any Invention or Creative Work for which no
equipment, supplies, facilities, Confidential Information or time of the Company
was used, unless such Invention or Creative Work relates directly to the
Company’s business or actual or demonstrably anticipated research and
development, or results from any work performed by the Grantee for the Company.

 

5



--------------------------------------------------------------------------------

(e) Non-Solicitation of Clients. During the period of the Grantee’s employment
with the Company and for a period of one year from the date of termination of
such employment for any reason, the Grantee agrees that he/she will not,
directly or indirectly, for the Grantee’s benefit or on behalf of any person,
corporation, partnership or entity whatsoever, call on, solicit, perform
services for, interfere with or endeavor to entice away from the Company any
client to whom the Company provides services at any time during the 12 month
period proceeding the date of termination of the Grantee’s employment with the
Company, or any prospective client to whom the Company had made a presentation
at any time during the 12 month period preceding the date of termination of the
Grantee’s employment with the Company.

 

(f) Non-Solicitation of Employees. For a period of one year after the date of
termination of the Grantee’s employment with the Company for any reason, the
Grantee agrees that he/she will not, directly or indirectly, hire, attempt to
hire, solicit for employment or encourage the departure of any employee of the
Company, to leave employment with the Company, or any individual who was
employed by the Company as of the last day of the Grantee’s employment with the
Company.

 

(g) Enforcement. If, at the time of enforcement of this Section 14, a court
holds that any of the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area deemed reasonable under such circumstances will be
substituted for the stated period, scope or area as contained in this Section
14. Because money damages would be an inadequate remedy for any breach of the
Grantee’s obligations under this Agreement, in the event the Grantee breaches or
threatens to breach this Section 14, the Company, or any successors or assigns,
may, in addition to other rights and remedies existing in its favor, apply to
any court of competent jurisdiction for specific performance, or injunctive or
other equitable relief in order to enforce or prevent any violations of this
Section 14.

 

(h) Miscellaneous. The Grantee acknowledges and agrees that the provisions of
this Section 14 are in addition to, and not in lieu of, any confidentiality,
non-solicitation, work product assignment and/or similar obligations that the
Grantee may have with respect to the Company and/or its affiliates, whether by
agreement, fiduciary obligation or otherwise and that the grant and the vesting
of the Restricted Stock contemplated by this Agreement are expressly made
contingent on the Grantee’s compliance with the provisions of this Section 14.
Without in any way limiting the provisions of this Section 14, the Grantee
further acknowledges and agrees that the provisions of this Section 14 shall
remain applicable in accordance with their terms after the Grantee’s termination
of employment with the Company, regardless of whether (1) the Grantee’s
termination or cessation of employment is voluntary or involuntary or (2) the
Restricted Stock has not or will not vest.

 

15. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. This Agreement constitutes
the entire agreement between the parties with respect to the subject matter
hereof and controls and supersedes any prior understandings, agreements or
representations by or between the parties, written or oral with respect to its
subject matter and may not be modified except by written instrument executed by
the parties. The Grantee has not relied on any representation not set forth in
this Agreement.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

HUDSON HIGHLAND GROUP, INC.

By:

       

Name:

   

Title:

  Grantee – Signature       Grantee – Print Name

 

7